Exhibit 10.1

Execution Version

BOARD OBSERVER AGREEMENT

This BOARD OBSERVER AGREEMENT (this “Agreement”) dated as of September 1, 2017,
by and between Genesis Energy, LLC a Delaware limited liability company (the
“Company”), Genesis Energy, L.P. (the “Partnership” and, together with the
Company, the “Genesis Entities”), Rodeo Finance Aggregator LLC, a Delaware
limited liability company (“KKR”) and GSO Rodeo Holdings LP, a Delaware limited
partnership (“GSO” and, together with KKR, the “Investors”). The Genesis
Entities and the Investors are herein referred to as the “Parties” or,
individually, as a “Party.”

W I T N E S S E T H :

WHEREAS, the Partnership entered into that certain Class A Convertible Preferred
Unit Purchase Agreement, dated August 2, 2017, by and among the Partnership and
the Investors (the “Purchase Agreement”); and

WHEREAS, the Company, in its individual capacity and in its capacity as the
general partner of the Partnership, has determined it to be in the best
interests of the Partnership to enter into this Agreement in order to provide
for the appointment by the Investors of observers to the Board of Directors of
the Company (the “Board of Directors”), subject to the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the Parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. As used herein, the following terms have the following
meanings:

“Affiliate” shall have the meaning set forth in the Purchase Agreement.

“Agreement” shall have the meaning set forth in the introductory paragraph.

“Board of Directors” shall have the meaning given in the recitals.

“Class A Board Observer” shall have the meaning set forth in Section 2.01(a).

“Class A Issue Price” shall have the meaning set forth in the Partnership
Agreement.

“Class A Preferred Units” shall have the meaning set forth in the Partnership
Agreement.

“Committee” shall have the meaning set forth in Section 2.01(a).

“Company” shall have the meaning given to such term in the introductory
paragraph.

“Confidentiality Agreement” shall have the meaning set forth in Section 2.01(d).



--------------------------------------------------------------------------------

“Genesis Entities” shall have the meaning given to such term in the introductory
paragraph.

“GSO” shall have the meaning given to such term in the introductory paragraph.

“Investors” shall have the meaning given to such term in the introductory
paragraph.

“KKR” shall have the meaning given to such term in the introductory paragraph.

“Materials” shall have the meaning set forth in Section 2.01(a).

“Parties” and “Party” shall have the meaning given to such term in the
introductory paragraph.

“Partnership” shall have the meaning given to such term in the introductory
paragraph.

“Partnership Agreement” means the Fifth Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of December 28, 2010, as
amended as of the date of this Agreement.

“Partnership Securities” shall have the meaning given to such term in the
Partnership Agreement.

“Person” shall have the meaning set forth in the Purchase Agreement.

“Purchase Agreement” has the meaning given in the recitals.

Section 1.02 Other Definitional and Interpretative Provisions. Unless the
context requires otherwise: (a) pronouns in the masculine, feminine and neuter
genders shall be construed to include any other gender, and words in the
singular form shall be construed to include the plural and vice versa; (b) the
term “including” shall be construed to be expansive rather than limiting in
nature and to mean “including, without limitation;” (c) references to Articles
and Sections refer to Articles and Sections of this Agreement; (d) the words
“this Agreement,” “herein,” “hereof,” “hereby,” “hereunder” and words of similar
import refer to this Agreement as a whole, including the Exhibits and Schedules
attached hereto, and not to any particular subdivision unless expressly so
limited; (e) all references to “shall” mean “will;” and (f) references to
Exhibits and Schedules are to the items identified separately in writing by the
Parties hereto as the described Exhibits or Schedules attached to this
Agreement, each of which is hereby incorporated herein and made a part hereof
for all purposes as if set forth in full herein.

ARTICLE II

BOARD OBSERVER

Section 2.01 Board Observer.

(a) At all times during which KKR and/or its Affiliates collectively own at
least $200 million of Class A Preferred Units (calculated with reference to the
Class A Issue Price, as adjusted in accordance with the Partnership Agreement),
then KKR will be entitled to appoint an

 

2



--------------------------------------------------------------------------------

observer representative (“Class A Board Observer”) to the Board of Directors,
exercisable by the delivery of written notice to the Genesis Entities. At all
times during which GSO and/or its Affiliates collectively own at least
$200 million of Class A Preferred Units (calculated with reference to the
Class A Issue Price, as adjusted in accordance with the Partnership Agreement),
then GSO will be entitled to appoint a Class A Board Observer to the Board of
Directors, exercisable by the delivery of written notice to the Genesis
Entities. Except as provided below, each Class A Board Observer shall be
entitled to attend (in person or telephonically) all meetings (both regular and
special) of the Board of Directors and to listen to all telephonic meetings of
the Board of Directors or meetings conducted by other methods of communication.
Except as provided below, the Class A Board Observers shall receive written
notice of all meetings (both regular and special) of the Board of Directors at
the same time and in the same manner as such notice is given to other members of
the Board of Directors, and shall receive all documents, notices, minutes,
written materials and other information given to members of the Board of
Directors in connection with each Board of Directors meeting (collectively,
“Materials”) at the same time such Materials are given to members of the Board
of Directors, whether or not the Class A Board Observer is attending such
meeting; provided, however, that no Class A Board Observer shall have the right
to attend any meeting of, or receive any Materials with respect to, any
committee of the full Board of Directors (each, a “Committee”); provided,
further, however, the Genesis Entities shall (i) give the Class A Board
Observers written notice of the applicable meeting or action taken by written
consent of such Committee at the same time and in the same manner as notice is
given to the members of such Committee and (ii) with respect to the Audit
Committee and the Governance, Compensation and Business Development Committee of
the Board of Directors, provide the Class A Board Observer with copies of all
written materials and other information (including, without limitation, copies
of minutes of meetings or written consents of such Committees) given to the
members of such Committees in connection with such meetings or actions taken by
written consent at the same time such materials and information are furnished to
such members of such Committees.

(b) None of the Class A Board Observers shall (A) owe any fiduciary duty to the
Partnership or the holders of any class or series of Partnership Securities,
(B) have any voting rights, or (C) be entitled to receive any compensation or
reimbursement of expenses in his or her capacity as a Class A Board Observer.

(c) Notwithstanding anything to the contrary in this Section 2.01, each of KKR
and GSO agree that the Class A Board Observers may be excluded from such
portions of any Board of Directors meeting and that Materials may be withheld
from the Class A Board Observers, in each case, as and solely to the extent the
Board of Directors reasonably determines, in good faith, based on the advice of
counsel, that such exclusion or withholding (A) is necessary to avoid any
conflict of interest with respect to any potential transaction or matter related
to the Genesis Entities or their Affiliates, on the one hand, and such Investor,
such Class A Board Observer or any of their respective Affiliates or portfolio
companies, on the other hand or (B) would prevent the members of the Board of
Directors from engaging in attorney-client privileged communication; provided
that, before the Genesis Entities may exclude a Class A Board Observer from any
portion of any Board of Directors meeting or withhold from a Class A Board
Observer any Materials pursuant to the foregoing provisions of this
Section 2.01(c), the Genesis Entities shall notify the Class A Board Observer of
its determination to do so, and consult with the Class A Board Observer to
minimize or eliminate the need for such exclusion or withholding;

 

3



--------------------------------------------------------------------------------

provided, further, that such exclusion shall be limited to the portion of the
Board of Directors meeting or Materials that is the basis for such exclusion and
shall not extend to any portion of the Board of Directors meeting or Materials
that does not involve or pertain to such exclusion.

(d) Each Class A Board Observer shall agree to maintain the confidentiality of
all material non-public information and proceedings of the Board of Directors
and to enter into a customary confidentiality agreement (“Confidentiality
Agreement”) as may be reasonably requested by the Genesis Entities; provided,
however, the Genesis Entities acknowledge that upon request from an Investor or
such Investor’s Affiliates, the Class A Board Observer shall provide, on a
confidential basis, such material non-public information to such Investor and
its Affiliates and their respective representatives, advisors and prospective
transferees who have confirmed to the Investor their agreement to be bound by
the confidentiality and use provisions of the Confidentiality Agreement.

(e) At all times while the Class A Board Observer is serving in such capacity in
accordance with Section 2.01 of this Agreement, such Class A Board Observer, the
Investors and their respective Affiliates may engage in, possess an interest in,
or trade in the securities of, other business ventures of any nature or
description, independently or with others, similar or dissimilar to the business
of the Genesis Entities, and the Genesis Entities, the Board of Directors and
their Affiliates shall have no rights by virtue of this Agreement in and to such
independent ventures or the income or profits derived therefrom, and the pursuit
of any such venture, even if competitive with the business of the Genesis
Entities, shall not be deemed wrongful or improper. None of the Class A Board
Observer, the Investors or their respective Affiliates shall be obligated to
present any investment opportunity to the Genesis Entities even if such
opportunity is of a character that the Genesis Entities or any of their
respective subsidiaries might reasonably be deemed to have pursued or had the
ability or desire to pursue if granted the opportunity to do so, and each of the
Class A Board Observer, the Investors or their respective Affiliates shall have
the right to take for such person’s own account (individually or as a partner or
fiduciary) or to recommend to others any such investment opportunity.
Notwithstanding the foregoing, the Class A Board Observer shall be subject to,
and comply with, the requirement to maintain confidential information pursuant
to this Agreement.

(f) For the avoidance of doubt, each Class A Board Observer shall constitute an
“Indemnitee,” as such term is defined under the Partnership Agreement and a
“Covered Person,” as such term is defined under the GP LLC Agreement.

ARTICLE III

MISCELLANEOUS

Section 3.01 Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the Parties and their respective heirs, successors and
permitted assigns. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by any Party
hereto without the prior written consent of each of the other Parties. Nothing
in this Agreement, expressed or implied, is intended to confer on any Person
other than the Parties hereto, and their respective heirs, successors and
permitted assigns, any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

 

4



--------------------------------------------------------------------------------

Section 3.02 Notices. All notices provided for in this Agreement shall be in
writing and shall be given as provided in Section 8.05 of the Purchase
Agreement.

Section 3.03 Amendments and Waivers. This Agreement may not be amended,
modified, supplemented or restated, nor may any provisions of this Agreement be
waived without the written consent of all the Parties. A waiver or consent,
express or implied, to or of any breach or default by any Party in the
performance by that Party of its obligations with respect to this Agreement is
not a consent or waiver to or of any other breach or default in the performance
by that Party of the same or any other obligations of that Party with respect to
this Agreement. Failure on the part of a Party to complain of any act of any
Party or to declare any Party in default with respect to this Agreement,
irrespective of how long that failure continues, does not constitute a waiver by
that Party of its rights with respect to that default until the applicable
statute-of-limitations period has run.

Section 3.04 Transfer of Board Rights; Aggregation. The option and right to
appoint a Class A Board Observer granted to the Investors by the Partnership
under Section 2.01 of this Agreement may be transferred or assigned by any
Investor to one or more of its Affiliates, subject to the transfer restrictions
provided in Section 4.10 of the Partnership Agreement, provided, however, that
(a) the Partnership is given written notice prior to any said transfer or
assignment, stating the name and address of each of the transferee or assignee
and identifying the securities with respect to which such rights are being
transferred or assigned and (b) each such transferee or assignee assumes in
writing responsibility for the obligations of such Investor under this
Agreement. All Class A Preferred Units held or acquired by Persons (as defined
in the Partnership Agreement) who are Affiliates of one another shall be
aggregated together for the purpose of determining the availability of any
rights and applicability of any obligations under this Agreement.

Section 3.05 Governing Law; Severability; Limitation of Liability

(a) THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAW OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES
OF SUCH STATE.

(b) The Parties hereby irrevocably submit to the exclusive jurisdiction of the
federal courts of the State of Delaware and the Delaware Court of Chancery, and
appropriate appellate courts therefrom, over any dispute arising out of or
relating to this Agreement or any of the transactions contemplated hereby
(except as otherwise expressly provided in any employment agreement or
non-competition and confidentiality agreement), and each Party hereby
irrevocably agrees that all claims in respect of such dispute or proceeding may
be heard and determined in such courts. The Parties hereby irrevocably waive, to
the fullest extent permitted by applicable law, any objection which they may now
or hereafter have to the laying of venue of any dispute arising out of or
relating to this Agreement or any of the transactions contemplated hereby
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute. Each of the Parties agrees that a judgment in any such dispute
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. This consent to jurisdiction is being given solely for
purposes of this Agreement and is not intended to, and shall not, confer consent
to jurisdiction with respect to any other dispute in which a Party to this
Agreement may become involved. Each of the Parties hereby consents to process
being served by any Party in any suit, action or proceeding of the nature
specified

 

5



--------------------------------------------------------------------------------

in this subsection (b) by the mailing of a copy thereof in the manner specified
by the provisions of Section 3.02. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

(c) If any provision of this Agreement is held to be illegal, invalid or
unenforceable under present or future laws effective during the term of this
Agreement, such provision shall be fully severable; this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of each such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

Section 3.06 Specific Performance. Each Party hereto acknowledges that the
remedies at law of the other Parties for a breach or threatened breach of this
Agreement would be inadequate and, in recognition of this fact, any Party to
this Agreement, without posting any bond, and in addition to all other remedies
that may be available, shall be entitled to obtain equitable relief in the form
of specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy that may then be available.

Section 3.07 Counterparts; Effectiveness; Third Party Beneficiaries. This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement shall become effective when each Party shall
have received a counterpart hereof signed by all of the other Parties hereto.
Until and unless each Party has received a counterpart hereof signed by the
other Parties hereto, this Agreement shall have no effect and no Party shall
have any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication). Except as expressly set forth in this
Agreement, no provision of this Agreement is intended to confer any rights,
benefits, remedies, obligations, or liabilities hereunder upon any Person other
than the Parties hereto and their respective successors and assigns.

Section 3.08 Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and understandings, both oral and written, among
the Parties hereto with respect to the subject matter of this Agreement.

Section 3.09 Termination. This Agreement shall terminate with respect to each
Investor at the time at which the rights and restrictions granted in
Section 2.01(a) are no longer in effect, except that such termination shall not
affect (a) the rights perfected or the obligations incurred by such Investor
prior to such termination (including any liability for breach of this Agreement)
and (b) the obligations expressly stated to survive termination hereof and this
Article III.

 

6



--------------------------------------------------------------------------------

Section 3.10 Independent Nature of Obligations. The obligations of each Party
are several and not joint with the obligations of any other Party, and no Party
shall be responsible in any way for the performance or nonperformance of the
obligations of any other Party under this Agreement. Nothing contained herein
and no action taken by any Party pursuant hereto, shall be deemed to constitute
the Parties as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Parties are in any way acting in
concert or as a group with respect to such obligations.

[Signature page follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

GENESIS ENERGY, L.P. By: Genesis Energy, LLC, its general partner By:  

/s/ Grant E. Sims

  Name:   Grant E. Sims   Title:   Chief Executive Officer GENESIS ENERGY, LLC
By:  

/s/ Grant E. Sims

  Name:   Grant E. Sims   Title:   Chief Executive Officer

[Signature Page to Board Observer Agreement]



--------------------------------------------------------------------------------

RODEO FINANCE AGGREGATOR LLC By:  

/s/ Raj Agrawal

  Name: Raj Agrawal   Title: Director

[Signature Page to Board Observer Agreement]



--------------------------------------------------------------------------------

GSO RODEO HOLDINGS LP By:   GSO Rodeo Holdings Associates LLC, its general
partner By:  

/s/ Marisa Beeney

  Name:   Marisa Beeney   Title:   Authorized Signatory

[Signature Page to Board Observer Agreement]